UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                               No. 00-4352
ROHAN ST. AURBYN LEMON, a/k/a
Jimmy Lemon,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
                 Peter J. Messitte, District Judge.
                          (CR-98-62-PJM)

                  Submitted: December 21, 2000

                      Decided: March 12, 2001

    Before WILKINS, MICHAEL, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

David B. Smith, ENGLISH & SMITH, Alexandria, Virginia; Jeffrey
D. Zimmerman, Alexandria, Virginia, for Appellant. Lynne A. Bat-
taglia, United States Attorney, Stuart A. Berman, Assistant United
States Attorney, James M. Trusty, Assistant United States Attorney,
Greenbelt, Maryland, for Appellee.
2                      UNITED STATES v. LEMON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Rohan St. Aurbyn Lemon, a/k/a "Jimmy Lemon," appeals his sen-
tence of 188 months’ imprisonment for two counts of drug trafficking
violations, 18 U.S.C.A. §§ 841(a), 846 (West 1999). He does not
appeal the underlying convictions for the drug trafficking offenses or
four related convictions and sentences for customs fraud and making
false statements. We therefore affirm his conviction as to all six
counts of the indictment and judgment and affirm the sentences to
counts three through six for the customs and false statement offenses.

   Lemon raises four issues on appeal regarding the calculation of
drug quantity attributable to him and a sentencing enhancement for
serving a managerial role under U.S. Sentencing Guidelines Manual
§ 3B1.1(b) (1998). We have carefully reviewed each claim and find-
ing no reversible error, we affirm.

   First, Lemon argues that his sentences on the drug offenses are
unlawful because the drug quantity involved in the offenses was nei-
ther charged in the indictment nor submitted to a jury and proved
beyond a reasonable doubt. Because Lemon failed to raise this argu-
ment before the district court, our review is for plain error. See Fed.
R. Crim. P.52(b); United States v. Olano, 507 U.S. 725, 731-32
(1993). For this Court to notice plain error, Lemon must demonstrate
that an error occurred, that the error was plain, and that the error
affected his substantial rights. See Olano, 507 U.S. at 732.

   While this appeal was pending, the Supreme Court, in Apprendi v.
New Jersey, 530 U.S. 466 (2000), held as a principle of constitutional
law that, except for "the fact of a prior conviction, any fact that
increases the penalty for a crime beyond the prescribed statutory max-
imum must be submitted to a jury, and proved beyond a reasonable
doubt." Id. at 2362-63. In this case, the amount of marijuana was not
                       UNITED STATES v. LEMON                         3
alleged in the indictment or submitted to the jury; therefore, pursuant
to 21 U.S.C.A. § 841(b)(1)(D) (West 1999), the maximum sentence
Lemon faces on each count without regard to drug quantity is five
years. See United States v. Kinter, 235 F.3d 192 (4th Cir. 2000);
United States v. Lewis, 235 F.3d 215 (4th Cir. 2000).

   In the case of multiple counts of conviction, the guidelines instruct
that if the total punishment mandated by the guidelines exceeds the
highest statutory maximum, the district court must impose consecu-
tive terms of imprisonment to the extent necessary to achieve the total
punishment. See U.S.S.G. § 5G1.2(d); United States v. White, ___
F.3d ___, 2001 WL 87453, at *4 (4th Cir. Feb. 1, 2001) (No. 99-
4578). Because "§ 5G1.2(d) requires the imposition of consecutive
terms on each count until the guideline punishment is achieved," see
White, 2001 WL 87453, at *4, Lemon’s substantial rights were not
affected. Accordingly, we find no plain error.

   Lemon also challenges the district court’s calculation of drug quan-
tity, conversion of cash and real property into equivalent weight of
marijuana, and application of a three-level enhancement for manage-
rial role in the conspiracy. We review these claims for clear error. See
United States v. Love, 134 F.3d 595, 606 (4th Cir. 1998) (holding fac-
tual determinations of drug quantity are reviewed for clear error);
United States v. Daughtrey, 874 F.2d 213, 217 (4th Cir. 1989) (hold-
ing application of sentence enhancement is reviewed for clear error).
We have reviewed the record and find no reversible error as to these
claims. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                           AFFIRMED